OLD MUTUAL FUNDS I Old Mutual Analytic Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Supplement dated September 24, 2010 to the Prospectus dated November 19, 2009, as supplemented This Supplement updates certain information contained in the currently effective Prospectus of the above named funds, series funds of Old Mutual Funds I.You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. Objective and Strategy Modification The investment objective and main investment strategies of the Old Mutual Analytic Fund beginning on page 5 of the Prospectus are hereby replaced in their entirety as follows: “Investment Objective and Main Investment Strategies Old Mutual Analytic Fund (the “Fund”) seeks to obtain long-term capital appreciation from hedged equity investments with less risk than a fully invested, unhedged equity portfolio.The Fund may change its investment objective without shareholder approval.To pursue its objective, the Fund normally invests in a combination of stocks, debt securities, and derivative instruments.The Fund normally invests at least 80% of its net assets, plus borrowings for investment purposes, in equity securities.This strategy may not be changed unless Fund shareholders are given at least 60 days’ prior notice. Equity Strategy.The Fund invests primarily in long and short positions in U.S. large cap stocks included in the Russell 1000® Index, although the Fund may invest in other equity securities.The Russell 1000® Index consists of the largest 1,000 domestic companies based on market capitalization.The Fund buys securities “long” that Analytic believes will outperform and sells securities “short” that Analytic believes will underperform.The Fund intends to take long and short equity positions that may vary over time based on Analytic’s assessment of market conditions and other factors.The Fund’s long equity exposure is ordinarily expected to range from 80% to 130% and its short equity exposure from 0% to 70% of the Fund’s net assets, excluding cash.The Fund may take short positions at the higher end of this range when it has reduced its written call options positions under the option strategy and may during these periods hold a substantial portion of the Fund’s total assets in high quality short-term debt securities, cash, or cash equivalents. Analytic selects common stocks and other equity securities for the Fund using a proprietary system that ranks securities according to a quantitative model.The model attempts to determine a security’s intrinsic value by evaluating variables such as relative valuation, price momentum, company fundamentals, liquidity, and risk. Options Strategy.The options strategy is intended to reduce overall portfolio risk.The Fund’s options strategy primarily focuses on the use of writing (selling) call options on equity indexes or index exchange traded funds (“ETFs”).For these purposes, the Fund treats options on indexes and ETFs as being written on securities having an aggregatevalue equal to the face or notional amount of the index or ETF subject to the option.Writing index and ETF call options is intended to reduce the Fund’s volatility and provide income, although it may also reduce the Fund’s ability to profit from increases in the value of its equity portfolio.The Fund may sell call options on broad-based domestic equity indexes or ETFs, such as the Standard and Poor’s (“S&P”)100® Index, as well as on narrower market indexes or ETFs or on indexes or ETFs of companies in a particular industry or sector.The Fund may also sell call options on foreign indexes or ETFs.The Fund seeks to write options on broad and narrow-based indexes and ETFs that correlate with the price movements of the Fund’s equity securities. The Fund may also buy index put options to help protect the Fund from market declines that may occur in the future as the value of an index put options increases as the prices of the stocks constituting the index decrease.However, during periods of market appreciation, the value of the index put option decreases as these stocks increase in price. The Fund may also write (sell) covered call options on individual equity securities to generate income.A covered call is a transaction in which the seller of call options owns the corresponding amount of shares of a security.When the Fund writes a covered call option, the Fund makes an obligation to deliver a security it already owns at an agreed-upon strike price on or before a predetermined date in the future in return for a premium.The Fund may also purchase put options on individual equity securities which it owns.A put option gives the Fund the right, but not the obligation, to sell an underlying security to the writer of the option at an agreed-upon strike price on or before a predetermined date in the future. Other Derivative Strategies.In addition to the options strategy, the Fund may use other derivatives for a variety of purposes, including to: · hedge against market and other risks in the portfolio; · manage cash flows; and · maintain market exposure and adjusting the characteristics of its investments to more closely approximate those of its benchmark, with reduced transaction costs. Analytic may use futures contracts as an efficient way to gain broad market exposure with reduced transaction costs and/or to hedge against market and other risks in the Fund’s portfolio.A futures contract provides for the future sale by one party and purchase by another party of a specified quantity of the security or other financial instrument at a specified price and time.A futures contract on an index is an agreement in which two parties agree to take or make delivery of an amount of cash equal to the difference between the value of the index at the close of the last trading day of the contract and the price at which the index contract was originally written.” Distributed byOld Mutual Investment Partners R-10-0769/2010
